This is an appeal from an order denying the defendant's motion for a new trial.
The plaintiff sued to recover upon an insurance policy issued by the defendant to Henry S. Davis, in his lifetime, covering a stock of drugs belonging to Davis, contained in a store-room on the ground floor of a two-story brick building situated in the city of Santa Rosa. The fire which occasioned the loss took place on the morning of April 18, 1906, immediately after the great earthquake of that day.
The policy issued by the defendant contained the following clause: "If a building or any part thereof fall, except as the result of fire, all insurance by this policy on such building or its contents shall immediately cease."
Upon the trial the defendant stated that its sole defense was based upon the aforesaid clause, and that unless that defense was sustained by the evidence the judgment should be given for the plaintiff.
In addition to the general verdict for the plaintiff, the jury returned answers to a number of interrogatories submitted to them. Some of these were in respect to the question whether the fall of a part of the building was before or after the fire started. The answers of the jury stated in substance that no *Page 768 
part of the building fell before the insured goods were attacked by fire. The several answers clearly imply, although they do not expressly say it, that a material part of the building fell and that the falling thereof was caused by the earthquake and not by the fire.
The appellant complains of several instructions relating to the subject of the fall of a part of a building and how much of it must have fallen in order to bring about a cessation of the insurance under the clause above quoted. One of them stated that the jury must find that such a portion had fallen as would destroy its distinctive character as a building; another that the fall must have had the effect of increasing the fire risk. We have considered the latter instruction in our decision inFountain v. Connecticut Fire Ins. Co., ante, p. 760, [112 P. 546], and held it to be erroneous. The other instruction is too vague to be a safe guide for the jury. Reasonable men might reasonably differ upon the question of its meaning. To destroy a building's distinctive character, as such, might merely refer to a change in its appearance, or to a fall that would require a change of its use, or its practical destruction as a building. But in view of the clear, conclusive, and uncontradicted evidence that the entire upper story was shaken down by the earthquake alone, so that the roof fell down upon the second floor, we cannot believe that the instructions on this branch of the subject could have prejudiced the defendant in the least. The proof showed conclusively that the earthquake alone caused the fall of a sufficient part of the building to destroy its distinctive character as a building and to increase the risk from fire. There was, in fact, no real controversy at the trial in regard to this point. The interrogatories and the answers thereto show that this fact was conceded and, indeed, the jury could not have found otherwise upon the evidence, for there was absolutely none to the contrary. The whole defense turned upon the question whether or not the fire attacked the goods before a part of the building had fallen. The jury answered that it did. It is claimed that this finding is not supported by sufficient evidence.
The strongest evidence in favor of the proposition that the fire attacked the goods before the walls fell is the testimony of the witnesses Duncan, Bailey, and Faught. Bailey testified that *Page 769 
he was running a livery stable, situated near the Davis Building, and that, from his stable, not more than three or four minutes after the earthquake, he saw fire in the rear of the Davis Building. Faught testified that he was a fireman and slept in the engine-house which was situated on a lot fronting on Fifth Street and running back toward Fourth Street, the rear thereof being about fifty feet from the rear of the Davis store. He said: "It did not take very long that morning to get out of the engine-house. I saw the rear of the buildings where the Davis drug store was about three or four minutes after I got out of the engine-house. I saw the fire started. I saw a volume of smoke come up right behind the Davis drug store. I saw quite a volume; enough to indicate to me the existence of a good fire there." Duncan was a fireman and lived in a cottage in the rear of the Davis drug store. At the time of the earthquake he was in the engine-house, about fifty feet from his cottage. He got out of the engine-house about five minutes after the earthquake and went to the back door of his cottage from which he saw fire in the back end of the Davis Building. The back end of it was then burning. The inside of the building was then on fire and the smoke and flames were coming out of the windows and through the roof. Muther, chief of the fire department, a witness for plaintiff, testified that ten minutes after the shock he climbed to the top of the Davis Building and found that the roof had fallen and rested upon the first story, that he saw at once that there was a fire coming fast "eating into" the building, and little blue blazes climbed up all around the brick, and that the fire was of an absolutely unnatural color, a kind of blue color all through the bricks. It was admitted that the building was lighted with electric lights, and, in effect, that the wires were at that time charged with electricity.
It is not improbable that the first effect of the strain caused by the earthquake was to break some wire charged with electricity, thereby instantaneously starting a fierce fire, and that the falling of the wall did not occur until the last severe vibration and after the fire had begun. The earthquake continued for forty-five seconds. Even this brief period was long enough for the two events to occur consecutively, with an interval between them of more than half a minute. The evidence does not show the particular place in the building where *Page 770 
the inflammable drugs were kept. The testimony of Muther that the flames were of an unnatural blue color inside the building ten minutes after the earthquake indicated that some inflammable substance different from the wooden part of the building was then burning. It is common knowledge that the breaking of a charged electric wire will instantly cause a very hot flame and that if combustible materials are near by such a fire will spread with great rapidity. Under all these circumstances we cannot say that the finding of the jury on this point was not sustained by the evidence.
The appellant contends that it is immaterial whether the building was on fire or not at the time the wall fell, provided fire did not cause the fall. The court charged the jury that if it found that a material part of the building fell from a cause other than fire, before the insured goods were attacked by fire,
the plaintiff could not recover. The case appears to have been tried upon the theory that this was the extent of the burden of proof resting upon the defendant. The jury, as we have said, obviously found that the goods were on fire before any part of the building fell. It appears from the evidence, however, that at the time the walls were thrown down by the earthquake, only a small part of the goods could have been consumed or injured by the fire. The claim is that if there was a falling of the wall, not caused by fire, the above clause of the policy thereupon immediately became operative, the insurance immediately ceased, and that, although the fire began before the wall fell, the defendant is liable only for so much of the goods as were consumed or injured by fire before the wall fell and for none that were consumed or injured afterward.
The case of Keisel v. Insurance Co., 88 Fed. 243, [31 C.C.A. 515], is cited in support of this proposition. That was a loss of insured goods in a building. Counsel quotes from the opinion in that case the following: "If it (the building) was on fire, and it would have fallen by the force of the wind if there had been no fire, then its fall could not be said to have been the result of the fire, and the defendant was not liable. . . . The cause of the fall was the test of liability." Wrenched from its context, this passage may seem to support appellant's claim. But a reading of the entire decision shows that the precise question here in issue — the liability where, *Page 771 
after a fire has attacked insured goods but before it has done much damage, a material part of the building containing them falls from a cause other than fire — was not under consideration in that case, and that, as appears by stipulation in that case, the only questions for decision were whether or not the fire began before the building fell, and if it did whether the fall was caused by the wind or the fire. The discussion shows that the court, in effect, held that the insurer was liable if the wind blew the wall down, after the fire started but before it reached the insured goods, and, by implication, at least, that it would not have been liable if the wall had been blown down before the goods were attacked by fire. The trial court in its instructions to the jury had said: "If this building, or any substantial part thereof, fell before the fire, or before any portion of themerchandise insured was injured by fire, and it so fell, not as the result of the fire, but as the result of something else, your verdict should be for the defendant." And further: "If that building fell, even after the fire had originated, — if the fall was not caused by the fire, — and if at the time it fell the goods had not caught fire, and had not been damaged by fire, the defendant would not be liable. . . . If, on the other hand, those goods had been damaged by fire, or had caught fire prior to the falling of the building, you will find for the plaintiff." This instruction was approved. The judgment in that case was for the company, and the plaintiff appealed, and while the question whether or not the charge was too favorable to the plaintiff was not involved, the instruction shows, as also do the comments thereon, that the court did not mean to decide that it was immaterial whether the building was or was not burning at the time the wall fell from the wind and that it did not hold that if a building fall, other than by fire, while goods therein are burning, the loss will be divided by that event, and the company held only for the goods consumed or injured before the fall.
Upon the question last stated we think the most reasonable interpretation of the fallen-building clause is that it does not apply to the case of a building, or part thereof, falling after it has begun to burn, if the insurance is on the building, and perhaps even if it is only on goods therein, and that where goods only are involved, it does not apply where the goods *Page 772 
have begun to burn before, and are burning at the time, the fall occurs. When the fire begins to burn the property insured, the thing insured against has happened, the liability has begun, some loss has become inevitable. It is true that it might happen that a fall occurring during a fire would prevent it from being put out, and thus cause greater loss than would otherwise have been suffered, and the insurer might wish to contract for exemption in such a contingency. But in such a case it would be practically impossible to make an intelligent division, separating the loss occurring before the fall from that occurring afterward. No person owning goods would be willing to make such a contract and assume the burden of such a division, if he understood its effect. If it was the intention to provide for the case of the falling of a building after a fire had attacked the goods and to exempt the insurer from liability for the goods burned after the fall took place, while holding him for that which occurred before, surely more explicit language would have been used. Other events which the policy declares shall avoid it, such as a change of interest, an assignment of the policy, or the execution of a mortgage thereon, might occur after the goods began to burn. Would it be contended, in such cases, that an account must be taken and the insurer held only for the goods burned and the injury caused before the event? The division would in most cases necessarily be a mere guess. It is obvious that the parties did not contemplate the application of the fallen-building clause in this manner. The better rule is to hold that the liability of the insurer, so far as this clause is concerned, is fixed by the conditions existing at the time the fire and consequent loss begins, and is not affected or changed by the fall of the building, or a part thereof, subsequently but before the destruction is complete.
The witness Muther was asked the question: "Was the falling of the Davis Building the result of fire?" An objection to the question was properly sustained. It called for a mere conclusion or opinion as to a fact which was not the subject of expert testimony. If the testimony he had previously given as to the facts was true, the conclusion that the fall was not the result of fire necessarily followed. Moreover, as we have stated before, the entire evidence showed conclusively that the earthquake caused the fall, and there was not *Page 773 
even an attempt to show the contrary. The refusal to allow the question was therefore not injurious to the defendant. This also applies to the refusal to allow the witness Wilson to answer a general question as to the condition of all the buildings on Fourth Street after the earthquake. Furthermore, the evidence was properly confined to the Davis building, and, in addition to that, the witness was afterwards allowed to say that he could not tell one building from another, because they were all down, and thereby he did, in effect, answer the question.
We find no prejudicial error in the record.
The order is affirmed.
Angellotti, J., Sloss, J., Lorigan, J., and Henshaw, J., concurred.